TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00713-CV


                                  W. C. and Z. B., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-18-003971, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellants W.C. and Z.B. filed their notices of appeal on October 7, 2019, and

October 2, 2019, respectively. The appellate record was complete on October 29, 2019, making

appellants’ briefs due on November 18, 2019. On November 25, 2019, we ordered appellants’

attorneys, Lindsey Dionne and Robert Galvin, to file appellants’ briefs no later than December

11, 2019. On December 10, 2019, Dionne informed the Court that she had filed a motion to

withdraw in the trial court after serving as W.C.’s trial counsel, but that no appellate counsel had

been appointed by the trial court. She has identified an attorney who is willing to be substituted

in as appellate counsel, but she has requested additional time for the trial court to appoint

appellate counsel and for new counsel to file appellant W.C.’s brief.
               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will abate the case for 10 days for the trial court to appoint new

counsel. The appeal is abated and remanded to the trial court for the appointment of appellate

counsel for W.C. Following the appointment of new counsel, the trial court shall order the

appropriate supplemental clerk’s record to be prepared and forwarded to this Court no later than

December 23, 2019.

               In addition, the accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel for both appellants to file appellants’ briefs no later than

20 days after the date of the trial court’s order appointing new appellate counsel for W.C. If the

briefs are not filed by that date, W.C.’s new counsel and Galvin may be required to show cause

why they should not be held in contempt of court.

               It is ordered on December 11, 2019.



Before Chief Justice Rose, Justices Baker and Triana

Abated and Remanded

Filed: December 11, 2019




                                                2